NOTE: This order is 110np1'ecedentia1.
United States Court of Appeals
for the Fede1:aICircuit
THE PARADIGM ALLIANCE, INC.,
Plaintiff-Cr0ss Appellcmt,
V.
CELERITAS TECHNOLOGIES, LLC AND .
CELERITASWORKS, LLC,
Defendants-Appellants,
V.
KEN WILKERSON,
Third Party Defendant-Appellee. 
2010-1446, -1449
Appeals from the United States District C0u1't for the
District of Kansas in case n0. 07-CV-1121, Judge Eric F.
Me1gren.
ON MOTION
Before RADER, Chief Judge, FRIEDMAN and LINN, Circu,iz
Ju,dges.
FR1EDMAN, Circu,it Judge. "
0 R D E R

PARADIGM ALLIANCE V. CELERITAS TECH 2
Paradigm Alliance, Inc. and Ken Wilkerson respond to
this court’s order directing the parties to show cause why
this appeal should not be transferred to the United States
Court of Appeals for the Tenth Circuit. We treat their
responses as motions to transfer.
This court’s jurisdiction depends on whether the
plaintiffs complaint as amended establishes that either
the federal patent law creates the cause of action or the
plaintiffs right to relief necessarily depends on resolution
of a substantial question of federal patent 1aw, in that
patent law is a necessary element of one of the well-
pleaded claims Christianson I). Colt Indus. Operating
C0rp., 486 U.S. 800, 822-24 (l988); C'ham,berlain Group v.
Skylink Tech., Inc., 381 F.3d 1178, 1189 (Fed. Cir. 2004).
The parties agree in their responses that the com-
plaint does not include a patent cause of action and does
not necessarily depend on resolution of a substantial
question of patent law.
Accordingly,
IT ls 0R1)ERED THAT:
The motions to transfer are granted. These appeals
are transferred to the United States Court of Appeals for
the Tenth Circuit pursuant to 28 U.S.C. § 1631.
FOR THE COURT
JAN 1 9 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
oct Brian P. Bagg0tt, Esq. U.S.C0UR'l'-il)lI5‘EAlF'3PEALS FOR
Barry L. Pickens, Esq. THE FEDFNl'C'Rm'T
SteVen F. Coronado, Esq. 4 J,ai,] ‘] 9 2011
s19 .
1ssUED As A MANDATE; JAN l 9 ml “~'"m”*"